DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7. Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/21/2022.
Claim Objections
Claim 6 is objected to because of the following informalities: Please delete “(pattern-less)”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 3, 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 10-2009-0093115) in view of Shida et al. (JP 2002-249987) and Min et al. (KR 2013-0128855)
Kim et al. teaches a method of manufacturing a leather having air permeability comprising the steps of: 
a) applying a water-soluble polyurethane resin compound on a release paper to form a skin film layer; 
b) drying the skin film layer and coating water-soluble polyurethane adhesive on the skin film layer to form an adhesive layer; 
c) performing an initial lamination to bond the leather to the adhesive layer; 
d) drying the laminate of the leather on the adhesive layer; 
e) separating the release paper from the initial lamination to form laminated skin film and leather; and 
Kim et al. teach treating the laminated skin film and split leather to form patterns (page 7, line 1). However, Kim et al. do not teach manufacturing a compound coating fluid mixed with skin forming fluid and binder; performing a second lamination by laminating a second patterned release paper to a surface of base fabric before separating the first release paper from the base fabric; and separating and delaminating the base fabric from the second release paper. 
These differences would be obvious by one of ordinary skill in the art in that a method for producing the porous structure is characterized in that a substrate is provided with a mixed solution comprising (A) an aqueous solution of a thermoplastic binder, (B) a urethane prepolymer (Shida: abstract; paragraph 0001; claim 1). Min et al. teach manufacturing a fabric having a moire pattern comprising coating an adhesive on the surface of the grid film; attaching the foam fabric on the surface of the grid film; laminating the grid film; removing the releasing fabric from the grid film; and forming the moire pattern on the grid film (Min: paragraphs 0001; 0012; Figure 3). 
Considering that the teachings by Shida et al. are in the same technical field as Kim et al. relating to a manufacture of a man-made leather, and the teachings by Min et al. are in the same technical field as Kim et al. relating to a manufacture of a patterned laminate, it would be obvious to a person skilled in the art to combine the teachings arrive at the claimed invention.
	With respect to claim 2, it would have been obvious to one of ordinary skill in the art to provide a bubble fabric which is desired to form a moire pattern due to the interference phenomenon due to the density difference (Min: paragraphs 0012 and 0043). 
With respect to claim 3, Kim et al. teach that the skin film separated from the release paper (Kim: claim 1). 
With respect to claim 4, it would be obvious to one skilled in the art to provide a solution comprising (A) an aqueous solution of a thermoplastic binder, (B) a urethane prepolymer (abstract; paragraph 0001; claim 1). 
With respect to claim 6, Kim et al. teach that the release paper is without a pattern.
With respect to claim 7, it would be obvious to a person skilled in the art to laminate the bubble fabric to the grid surface coated with adhesive and applying pressure using a pressure roller (Shida: paragraph 0037; claim 1).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 10-2009-0093115) in view of Shida et al. (JP 2002-249987) and Min et al. (KR 2013-0128855), as applied to claim 1 above, and further in view of Seo (KR 10-0908577).
The teachings of claim 1 are as described above.
Kim et al. does not teach the presence of methyl ethyl ketone and dimethylformamide. However, it would have been obvious for one of ordinary skill in the art to do so, as Seo teaches providing a polyurethane composition comprising a polyurethane emulsion, methyl ethyl ketone and dimethylformamide in order to prevent from forming fogging or pin-holes when the polyurethane composition is coated on leather (Seo: page 1, lines 16-22; page 2, lines 68-70; claim 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA M SENGUPTA whose telephone number is (571)272-6019. The examiner can normally be reached Monday-Friday, 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONYA M SENGUPTA/Primary Examiner, Art Unit 1745